                    IN TIIE UNITED STATES DISTRICT COURT
                FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                           \ SOUTHERN DMSION
                                No. 7:98-CV-116-D


ROBERT L. DAVIS,                         )
                                         )
                       Plaintiff,        )
                                         )                     ORDER               \
                v.                       )
                                         )
RUSSELL WALKER, et al.,                  )
                                         )
                       Defendants.       )


      On September 7, 2018, Robert L. Davis filed a document entitled ''motion to strike

defendant's memorandum" [D.E. 124]. The motion [D.E. 124] is baseless and is DENIED.

      SO ORDERED. This ...la_ day of February 2019.



                                                 ~SC.DEVERID
                                                 United States District Judge
